Citation Nr: 0016127	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
cystic acne, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1998, a statement of the case was issued 
in January 1999, and a substantive appeal was received in 
March 1999. 

The February 1998 rating decision continued a 30 percent 
rating for cystic acne and granted service connection for 
post-traumatic stress disorder (PTSD) effective December 11, 
1996, assigning a 10 percent rating.  The veteran appealed 
both issues.  However, by rating decision in May 1999, the RO 
increased the PTSD evaluation to 100 percent effective from 
December 11, 1996, and this assignment of the highest 
available schedular evaluation constituted a full grant of 
the benefit sought as to that issue. 

However, although a January 1999 rating decision increased 
the cystic acne evaluation from 30 percent to 50 percent, 
that action was not a full grant of the benefit sought since 
a rating in excess of 50 percent is possible under pertinent 
rating criteria.  That issue therefore has been forwarded to 
the Board for appellate review.


FINDING OF FACT

Received by the Board in November 1999, prior to promulgation 
of a decision in this appeal, was written notice from the 
veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

In light of the veteran's withdrawal of his appeal, the Board 
is without jurisdiction to consider the merits of the 
veteran's entitlement to an increased rating for cystic acne.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

The evidence of record discloses that, through a written 
statement executed by the veteran in November 1999, he has 
effectively exercised his prerogative of withdrawing his 
substantive appeal as to the issue on appeal.  The legal 
effect of this withdrawal is that there is now no allegation 
of error of either fact or law upon which the Board may enter 
a final administrative determination.  Since there is no 
justiciable issue for this Board to decide, the case is 
therefore not one for appellate review and must be dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

